         Case 1:18-cr-00567-VSB Document 115 Filed 09/03/19 Page 1 of 5
                                                     U.S. Department of Justice
[Type text]
                                                     United States Attorney
v                                                    Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     September 3, 2019

BY ECF
The Honorable Vernon S. Broderick
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

       Re:     United States v. Christopher Collins, et al., S1 18 Cr. 567 (VSB)

Dear Judge Broderick:

        The Government respectfully submits this letter to address Congressman Collins’s letter
dated August 26, 2019 (the “August 26 Letter”). The August 26 Letter raises the concern that
Congressman Collins intends to use an interlocutory appeal (or a series of such appeals) to delay
the trial in this case, which has long been scheduled for February 3, 2020. The Government
substantially disagrees with the views articulated in the August 26 Letter regarding the scope of
Congressman Collins’s interlocutory appellate rights. Regardless of any disagreement concerning
that issue, however, the Government writes to make its position clear that the February 2020 trial
should proceed as scheduled, including against only Cameron Collins and Stephen Zarsky if
necessary.

               The Pending Charges and the Setting of the February 2020 Trial Date

        Congressman Collins, Cameron Collins, and Stephen Zarsky were indicted in August 2018
for insider trading and making false statements to the FBI. While the charges are serious, the
underlying conduct is simple. The insider trading scheme unfolded over four days in June 2017;
the defendants lied to the FBI during interviews on a single day in April 2018. Trial will be short.
It should last two weeks—or less.

        As the Court knows, the Government requested a trial date in 2019. The defendants,
Congressman Collins included, resisted. The Court ultimately set the February 2020 trial date
with the understanding and explicit agreement of all parties that this date provided more than
enough time for motion practice, including on Speech or Debate issues, and trial preparation. See
Tr. of October 11, 2018 Conf. (Docket No. 44) at 18. Since that time, the Court has consistently
             Case 1:18-cr-00567-VSB Document 115 Filed 09/03/19 Page 2 of 5
    September 3, 2019
    Page 2

made clear that “we are not going to move the trial date.” 1 And indeed, Congressman Collins has
previously represented to the Court that he is not seeking to move the trial date. 2

                              The Strong Public Interest in a February 2020 Trial

         There are good reasons for the Court to insist that the February 2020 trial proceed without
delay. As in every case, not just cases involving a sitting U.S. Congressman, there is a strong
public interest in having the matter brought to a speedy resolution, because “swift, but just,
adjudication of criminal charges serves as a deterrent and engenders a healthy respect for the laws
and the institutions that administer them.” 3 Delay also prejudices the Government, which has the
burden of proof, by risking that witnesses’ memories will dim with the passage of time. That
concern is particularly acute here, because any adjournment of the trial date will risk pushing the
trial into the 2020 primary and general election cycle, a complication that the Government warned
of at the conference when the February 3 date was set. 4

                             Congressman Collins’s Interlocutory Appellate Rights

       Although it is not presently necessary for the Court to adjudicate the contours of
Congressman Collins’s interlocutory appellate rights, the Government notes for the Court’s
awareness its substantial disagreement with the legal positions articulated in the August 26 Letter
regarding the merits and scope of any interlocutory appeal filed by Congressman Collins.

       With respect to any motion to dismiss the Superseding Indictment, Congressman Collins
concedes the Superseding Indictment makes no reference to material protected by the Speech or
Debate Clause and concedes that no privileged materials were shown to the grand jury. See August
26 Letter at 3-4. Accordingly, any motion to dismiss the Superseding Indictment on Speech or
Debate grounds would almost certainly be meritless. It follows that any interlocutory appeal from
an order denying a motion to dismiss, while procedurally permissible, Helstoski v. Meanor, 442
U.S. 500, 506–07 (1979), will also be substantively meritless.

       Congressman Collins nonetheless asserts that he is “entitled to immediate[ly] appeal”
“[a]ny decision bearing on the Speech or Debate Clause.” See August 26 Letter at 5. That is not
the law. “Helstoski [was] justified on the ground that it was appropriate to interrupt the trial when
the precise right asserted was the right not to be tried.” Sell v. United States, 539 U.S. 166, 191

1
 See Tr. of December 18, 2018 Conf. (Docket No. 57) at 23 (the Court making clear that notwithstanding Speech or
Debate Clause briefing that Congressman Collins may choose to pursue, “we are not going to move the trial date”);
Tr. of May 10, 2019 Conf. (Docket No. 100) at 78 (“[The Court:] I want to make sure that this case moves forward.
We have a trial date in February of 2020. I just want to make sure that we’re on track and we’re going to do that.”).
2
 See December 18 Tr. at 23 (“[Counsel for Congressman Collins:] I wasn’t suggesting that [the trial date be moved],
Your Honor.”).
3
 H.R.Rep. No. 93-1508, p. 8, U.S.Code Cong. & Admin.News 1974, pp. 7401, 7456; see also Zedner v. United States,
547 U.S. 489, 501 (2006) (long pretrial delays “impair[] the deterrent effect of punishment”).
4
    See Oct. 11 Tr. at 16.
           Case 1:18-cr-00567-VSB Document 115 Filed 09/03/19 Page 3 of 5
    September 3, 2019
    Page 3

(2003) (Scalia, J., dissenting). “The Supreme Court limits interlocutory appeals to litigants who
have a personal immunity—a ‘right not to be tried.’ No personal immunity, no interlocutory
appeal.” United States v. Schock, 891 F.3d 334, 337 (7th Cir. 2018) (Easterbrook, J.).

       Unlike a denial of a motion to dismiss, routine discovery or evidentiary rulings touching
upon Speech or Debate matters do not implicate a member of Congress’s legislative immunity.
Such rulings merely concern what evidence should be produced or presented at trial. Any ruling
on such a claim is not “‘effectively unreviewable on appeal from a final judgment,’” and thus not
appealable under the collateral order doctrine. United States v. Robinson, 473 F. 3d 487, 490 (2d
Cir. 2007) (quoting Sell v. United States, 539 U.S. 166, 176 (2003)); see also id. (“[T]he Supreme
Court has interpreted the collateral order doctrine with the utmost strictness in criminal cases, and
has narrowly limited its application in such cases.” (internal quotation marks omitted) (citing
Midland Asphalt Corp. v. United States, 489 U.S. 794, 799 (1989), and quoting the Supreme
Court’s statement that it has “found denials of only three types of motions to be immediately
appealable: motions to reduce bail, motions to dismiss on double jeopardy grounds, and motions
to dismiss under the Speech or Debate Clause” (emphasis added))).

        Indeed, both the Third Circuit and the D.C. Circuit have rejected precisely the claim that
Congressman Collins makes in the August 26 Letter. See United States v. McDade, 28 F.3d 283,
301 (3d Cir. 1994) (Alito, J.) (“Although the parties and the amici in this case seem to assume that
any ruling under the Speech or Debate Clause is appealable under the collateral order doctrine,
neither the Supreme Court nor this court has so held.”); Search of Electronic Communications in
the Account of chakafattah gmail.com, 802 F.3d 516 (3d Cir. 2015) (concluding that Third Circuit
lacked jurisdiction to hear an interlocutory appeal on Speech or Debate grounds from the district
court’s ruling denying a motion to quash a search warrant); United States v. Rostenkowski, 59 F.3d
1291, 1301 (D.C. Cir. 1995) (declining to assert jurisdiction over district court’s denial of a motion
for a pretrial hearing). 5

A Trial of at Least Cameron Collins and Stephen Zarsky Should Proceed in February 2020

        Regardless of how any interlocutory appeal filed by Congressman Collins plays out, any
such appeal would have no effect on the February 3, 2020 trial against Cameron Collins and
Stephen Zarsky, who have no privilege to assert under the Speech or Debate Clause, have no
standing to join any Speech or Debate issue before this Court (and would not be party to any
interlocutory appeal), and have no entitlement to stay trial pending the resolution of any
interlocutory appeal taken by Congressman Collins. 6 Accordingly, and because of the strong

5
 The cases cited by Congressman Collins at pages 5-6 of the August 26 Letter do not concern the Speech or Debate
Clause at all (United States v. Hollywood Motor Car Co., 458 U.S. 263 (1982); United States v. Culbertson, 598 F.3d
40, 46 (2d Cir. 2010)), concern appeals from a final order, such as a motion to quash (Gravel v. United States, 408
U.S. 606 (1972); Eastland v. United States Servicemen’s Fund, 421 U.S. 491 (1975)), or concern interlocutory appeals
where jurisdiction was premised on a colorable motion to dismiss (United States v. Myers, 635 F.2d 932 (2d Cir.
1980); United States v. Kolter, 71 F.3d 425 (D.C. Cir. 1995)). None of these cases hold that discovery and evidentiary
claims premised on the Speech or Debate Clause are immediately appealable.
6
 It bears noting that the Court has the authority to try Congressman Collins during the pendency of any Speech or
Debate appeal that the Court deems frivolous. While a normal appeal taken from an appealable order functions to
           Case 1:18-cr-00567-VSB Document 115 Filed 09/03/19 Page 4 of 5
    September 3, 2019
    Page 4

public interest in seeing the facts of this case adjudicated as soon as possible, the Government is
prepared to proceed to trial against Cameron Collins and Stephen Zarsky in February 2020.

                                               A Proposed Schedule

       As set forth above, the Court can and should proceed with the trial in February 2020. While
the Government believes strongly that a trial should proceed in February 2020 against only
Cameron Collins and Stephen Zarsky if necessary, it also believes that the Court could enter a
schedule that provides sufficient time for any interlocutory appeal by Congressman Collins
possibly to be resolved before the February 2020 trial. If the Court is inclined to enter such a
schedule, the Government respectfully proposes the following:

         October 1, 2019:            Deadline for any remaining pretrial motions that any defendant
                                     wishes to bring;

         October 14, 2019:           Deadline for the Government to respond to any such motions;

         October 21, 2019:           Any reply briefs.

        In the Government’s estimation, in order to maximize the possibility that an interlocutory
appeal could be resolved in time for trial, any of Congressman Collins’s motions relating in any
way to Speech or Debate issues would need to be resolved by November 11, 2019. 7 In the event
that the Court enters such a schedule or a similar schedule, the Government would be willing to
produce by September 15 (approximately four months in advance of trial) any Jencks Act materials
in its possession that may implicate Congressman Collins’s privilege under the Speech or Debate
Clause, so that he can include in his pretrial motions (as opposed to waiting for motions in limine)




divest the district court of control over aspects of the case involved on appeal, this rule is merely prudential. See
United States v. Rodgers, 101 F.3d 247, 251–52 (2d Cir. 1996). As the Second Circuit has emphasized, courts must
be careful to be “faithful to the principle of judicial economy from which it springs” and should not permit “a party to
halt district court proceedings arbitrarily.” Id. Accordingly, in the analogous context of motions to dismiss on double
jeopardy grounds, which are likewise immediately appealable, the law in this Circuit has long been that “[a] district
court may retain jurisdiction and proceed to trial, despite the pendency of a defendant’s interlocutory double jeopardy
appeal, when the appeal is frivolous.” United States v. Millan, 4 F.3d 1038, 1044 (2d Cir. 1993); see also United States
v. Salerno, 868 F.2d 524, 539 (2d Cir. 1989) (collecting cases); see also Richardson v. United States, 468 U.S. 317,
326 n.6 (1984) (noting, in the context of an appeal from a double jeopardy motion, that where “no set of facts will
support the assertion of a claim of double jeopardy, . . . there is little need to interpose the delay of appellate review
before a second trial can begin.”).
7
  The motions not relating to Speech or Debate issues can be adjudicated after Congressman Collins initiates an
interlocutory appeal. See, e.g., Plotkin v. Pac. Tel. and Tel. Co., 688 F.2d 1291, 1293 (9th Cir. 1982) (“We hold that
an appeal from an interlocutory order does not stay the proceedings, as it is firmly established that an appeal from an
interlocutory order does not divest the trial court of jurisdiction to continue with other phases of the case.”) (citing Ex
parte Nat’l Enameling and Stamping Co., 201 U.S. 156, 162 (1906)).
             Case 1:18-cr-00567-VSB Document 115 Filed 09/03/19 Page 5 of 5
    September 3, 2019
    Page 5

any arguments he wishes to make about the admissibility at trial of such materials, 8 and can
accordingly attempt to appeal any rulings on those issues as well in one interlocutory appeal. 9

                                                         Respectfully submitted,

                                                         GEOFFREY S. BERMAN
                                                         United States Attorney

                                               By:           /s/__________________________________
                                                         Scott Hartman/Max Nicholas/Damian Williams
                                                         Assistant United States Attorneys
                                                         (212) 637-2357/1565/2298




8
   Because the early production of Jencks Act material would include statements or testimony of congressional staff,
it would further limit Congressman Collins’s outstanding discovery motion relating to Speech or Debate issues to two
items: the non-responsive ESI from a congressional staffer who does not consent to the Government’s production of
that non-responsive ESI to Congressman Collins, and portions of the original grand jury testimony that do not
constitute the statements of trial witnesses.
9
    The Government, of course, reserves all rights to seek to dismiss any such aspect of an interlocutory appeal.
